
	
		IB
		Union Calendar No. 363
		111th CONGRESS
		2d Session
		H. R. 5815
		[Report No.
		  111–623]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 22, 2010
			Mr. Towns (for
			 himself and Mr. Issa) introduced the
			 following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			September 23, 2010
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Omit the part struck through and insert the part
			 printed in italic
		
		
			
		
		A BILL
		To amend the Inspector General Act of 1978
		  to provide authority for Inspectors General to subpoena the attendance and
		  testimony of witnesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inspector General Authority
			 Improvement Act of 2010.
		2.Subpoena
			 authority for Inspectors General to require testimony of certain
			 personsSection 6 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
			(1)in subsection
			 (a)—
				(A)at the end of
			 paragraph (8), by striking and;
				(B)at the end of
			 paragraph (9), by striking the period and inserting ; and;
			 and
				(C)by adding at the
			 end the following new paragraph:
					
						(10)to require by subpoena the attendance and
				testimony of witnesses necessary in the performance of the functions assigned
				to the Inspector General by this Act, except as provided for and subject to the
				provisions in subsection (g).
						;
				and
				(2)by adding at the end the following new
			 subsection:
				
					(g)(1)An Inspector General shall use procedures
				other than subpoenas to obtain attendance and testimony from Federal
				employees.
						(2)(A)A subpoena issued under subsection (a)(10)
				shall provide reasonable notice to the individual whose testimony is sought and
				shall state the name of the individual and the place of taking the
				testimony.
							(B)Except as provided in subparagraph
				(C), a subpoena issued under subsection (a)(10), in the case of contumacy or
				refusal to obey, shall be enforceable in the United States District Court in
				the district where the individual whose testimony is sought by subpoena resides
				or in the district of the individual’s place of employment.
							(C)A
				proceeding to enforce a subpoena may be brought in the United States District
				Court for the District of Columbia if the individual whose testimony is sought
				by the subpoena resides within 25 miles of the District of Columbia and if the
				complaint seeking enforcement alleges that a significant portion of the matters
				that are expected to be the subject of the investigation, audit, inspection,
				evaluation, or review occurred in the District of Columbia.
							(D)The Attorney General shall represent
				an Office of Inspector General in the enforcement of a subpoena under this
				subsection.
							(3)(A)An Inspector General
				may not issue a subpoena under subsection (a)(10) if the subpoena is being
				issued in connection with a matter in which the Inspector General has
				reasonable grounds to believe there has been a violation of Federal criminal
				law or section 3729 of title 31, United States Code, unless the Inspector
				General notifies the Attorney General of the intention of the Inspector General
				to issue the subpoena, including the name of the individual whose testimony is
				sought and the nature of the testimony sought, at least 15 days before issuing
				the subpoena.
							(B)The Inspector General may not issue
				the subpoena if the Attorney General informs the Inspector General, within 14
				days after receipt of the notification under subparagraph (A), that the
				Attorney General objects to the issuance of the subpoena on one or more of the
				grounds listed in clauses (i) through (iii) of subparagraph (C).
							(C)If the Attorney General objects to
				the issuance of the subpoena as described in subparagraph (B) and the Inspector
				General does not agree with the objection of the Attorney General, the Attorney
				General shall, within 30 days after receipt of the notification under
				subparagraph (A), submit an explanation to the Inspector General that the
				taking of the testimony—
								(i)is likely to endanger the national
				security of the United States;
								(ii)is likely to interfere with any
				Federal or State criminal investigation or prosecution; or
								(iii)is likely to interfere with any
				pending investigation under section 3729 of title 31, United States Code, or
				any civil litigation to which the United States is or is likely to be a
				party.
								.
			3.Investigations,
			 audits, inspections, evaluations, and reviews conducted by Inspectors
			 GeneralSection 3518(c) of
			 title 44, United States Code, is amended—
			(1)in paragraph (1), by striking
			 paragraph (2) and inserting paragraph (3);
			(2)by redesignating
			 paragraph (2) as paragraph (3); and
			(3)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)Notwithstanding paragraph (3), this
				subchapter shall not apply to the collection of information during the conduct
				of any investigation, audit, inspection, evaluation, or other review conducted
				by—
						(A)any Federal office of Inspector
				General, including—
							(i)any office of Inspector General of
				any establishment, Federal entity, or designated Federal entity as those terms
				are defined under sections 12(2), 8G(a)(1), and 8G(a)(2) of the Inspector
				General Act of 1978 (5 U.S.C. App.), respectively; or
							(ii)any office of Special Inspector
				General established by statute;
							(B)the Council of the Inspectors General
				on Integrity and Efficiency established under section 11 of the Inspector
				General Act of 1978 (5 U.S.C. App.); or
						(C)the Recovery Accountability and
				Transparency Board established under section 1521 of division A of the American
				Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
				289).
						.
			4.Enhanced
			 Inspectors General Authority for Computer MatchingSection
			 6(a) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by
			 section 2, is further amended—
			(1)at the end of
			 paragraph (9), by striking and;
			(2)at the end of
			 paragraph (10), by striking the period and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(11)notwithstanding subsections (o), (p), (q),
				(r), and (u) of section 552a of title 5, United States Code, to compare,
				through a matching program (as defined in such section), any Federal records
				with other Federal or non-Federal records while conducting an audit,
				inspection, or investigation authorized under this Act to identify weaknesses
				that make a program vulnerable to fraud, waste, or abuse and to detect improper
				payments and
				fraud.
					.
			5.Reports and
			 responses to identified problems, abuses, and deficiencies
			(a)Additional
			 requirements for the Inspector General reportSection 5(b) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended—
				(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (4), (5), and (6), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)a description of any corrective action
				taken or proposed to be taken with respect to questioned costs, a
				recommendation that funds be put to better use, significant problems, abuses,
				and deficiencies identified by the Inspector General;
						(3)any certification
				required under subsection
				(e)(2);
						.
				(b)Corrective
			 actionSection 5 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
				(2)by inserting after
			 subsection (d) the following new subsection:
					
						(e)Corrective
				action by the head of the establishment
							(1)Corrective
				actionExcept as provided in
				subsection (b), the head of the establishment shall take corrective action in
				response to any questioned costs, a recommendation that funds be put to better
				use, significant problems, abuses, or deficiencies identified by the Inspector
				General of such establishment.
							(2)Certification to
				CongressIf the head of the
				establishment determines that no action is necessary or appropriate with
				respect to any questioned costs, a recommendation that funds be put to better
				use, significant problems, abuses, or deficiencies identified by the Inspector
				General of such establishment, such head shall submit a certification to
				Congress that no such action is necessary or
				appropriate.
							.
				5.Reports and responses to
			 identified problems, abuses, and deficiencies
			(a)Additional requirements
			 for the Inspector General reportSection 5(b) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended—
				(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (5), (6), and (7), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following new paragraphs:
					
						(2)a description of any corrective action
				taken or proposed to be taken with respect to questioned costs, a
				recommendation that funds be put to better use, or any significant problems,
				abuses, and deficiencies identified by the Inspector General;
						(3)a description of any potential cost savings
				generated by any corrective action taken pursuant to subsection (e)(1);
						(4)any certification
				required under subsection
				(e)(2);
						.
				(b)Corrective
			 actionSection 5 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
				(2)by inserting after
			 subsection (d) the following new subsection:
					
						(e)Corrective action by
				the head of the establishment
							(1)Corrective
				actionExcept as provided in
				paragraph (2), the head of the establishment shall take corrective action in
				response to any questioned costs, a recommendation that funds be put to better
				use, or any significant problems, abuses, or deficiencies identified by the
				Inspector General of such establishment.
							(2)Certification to
				CongressIf the head of the
				establishment determines that no action is necessary or appropriate with
				respect to any questioned costs, a recommendation that funds be put to better
				use, or any significant problems, abuses, or deficiencies identified by the
				Inspector General of such establishment, such head shall submit a certification
				to Congress that no such action is necessary or appropriate, with a detailed
				explanation why no such action is necessary or
				appropriate.
							.
				6.Codification of
			 certain provisions of the Inspector General Reform Act of 2008 and other
			 technical amendments
			(a)Inspectors
			 General of Designated Federal Entities
				(1)Amendment to the
			 Inspector General Act of 1978Section 8G of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended by adding at the end the following new
			 subsection:
					
						(i)Inspectors
				General of Designated Federal Entities
							(1)In
				generalNotwithstanding any
				other provision of law, the Inspector General of each designated Federal entity
				shall, for pay and all other purposes, be classified at a grade, level, or rank
				designation, as the case may be, at or above those of a majority of the senior
				level executives of that designated Federal entity (such as a General Counsel,
				Chief Information Officer, Chief Financial Officer, Chief Human Capital
				Officer, or Chief Acquisition Officer). The pay of an Inspector General of a
				designated Federal entity shall be not less than the average total compensation
				(including bonuses) of the senior level executives of that designated Federal
				entity calculated on an annual basis.
							(2)Limitation on
				adjustment
								(A)In
				generalIn the case of an
				Inspector General of a designated Federal entity whose pay is adjusted under
				paragraph (1), the total increase in pay in any fiscal year resulting from that
				adjustment may not exceed 25 percent of the average total compensation
				(including bonuses) of the Inspector General of that entity for the preceding 3
				fiscal years.
								(B)Sunset of
				limitationThe limitation
				under subparagraph (A) shall not apply to any adjustment made in fiscal year
				2013 or each fiscal year
				thereafter.
								.
				(2)Conforming
			 repealSection 4(b) of the Inspector General Reform Act of 2008
			 (Public Law 110–409; 122 Stat. 4304; 5 U.S.C. App. 3 note) is repealed.
				(b)Pay
			 retention
				(1)Amendment to the
			 Inspector General Act of 1978The Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended by adding after section 8L the following new section:
					
						8M.Pay
				Retention
							(a)In
				generalThe provisions of
				section 3392(c) of title 5, United States Code, other than the terms
				performance awards and awarding of ranks in paragraph
				(1) of such section, shall apply to career appointees of the Senior Executive
				Service who are appointed to the position of Inspector General on or after
				October 14, 2008.
							(b)Nonreduction in
				payNotwithstanding any other
				provision of law, career Federal employees serving on an appointment made
				pursuant to statutory authority found other than in section 3392 of title 5,
				United States Code, shall not suffer a reduction in pay, not including any
				bonus or performance award, as a result of being appointed to the position of
				Inspector
				General.
							.
				(2)Conforming
			 repealSection 4(c) of the
			 Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4304; 5
			 U.S.C. App. 3 note) is repealed.
				(c)Allegations of
			 Wrongdoing against Special Counsel or Deputy Special Counsel
				(1)Amendment to the
			 Inspector General Act of 1978Section 11(d) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended by adding at the end the following new
			 paragraph:
					
						(12)Allegations of
				wrongdoing against Special Counsel or Deputy Special Counsel
							(A)DefinitionIn this paragraph, the term Special
				Counsel refers to the Special Counsel appointed under section 1211(b) of
				title 5, United States Code.
							(B)Authority of
				Integrity Committee
								(i)In
				generalAn allegation of wrongdoing against the Special Counsel
				or the Deputy Special Counsel may be received, reviewed, and referred for
				investigation by the Integrity Committee to the same extent and in the same
				manner as in the case of an allegation against an Inspector General (or a
				member of the staff of an Office of Inspector General), subject to the
				requirement that the Special Counsel recuse himself or herself from the
				consideration of any allegation brought under this subparagraph.
								(ii)Coordination
				with existing provisions of lawThis paragraph does not eliminate access to
				the Merit Systems Protection Board for review under section 7701 of title 5,
				United States Code. To the extent that an allegation brought under this
				paragraph involves section 2302(b)(8) of that title, a failure to obtain
				corrective action within 120 days after the date on which that allegation is
				received by the Integrity Committee shall, for purposes of section 1221 of such
				title, be considered to satisfy section 1214(a)(3)(B) of that title.
								(C)RegulationsThe Integrity Committee may prescribe any
				rules or regulations necessary to carry out this paragraph, subject to such
				consultation or other requirements as might otherwise
				apply.
							.
				(2)Conforming
			 repealSection 7(b) of the Inspector General Reform Act of 2008
			 (Public Law 110–409; 122 Stat. 4312; 5 U.S.C. 1211 note) is repealed.
				(d)Technical
			 amendments
				(1)Correction of
			 spellingThe Inspector
			 General Act of 1978 (5 U.S.C. App.) is amended—
					(A)in section 3(a), by striking
			 subpena and inserting subpoena;
					(B)in section 6(a)(4), by striking
			 subpena and subpenas and inserting
			 subpoena and subpoenas, respectively;
					(C)in section 8D(a)—
						(i)in
			 paragraph (1), by striking subpenas and inserting
			 subpoenas; and
						(ii)in paragraph (2), by striking
			 subpena and inserting subpoena, each place it
			 appears;
						(D)in section 8E(a)—
						(i)in
			 paragraph (1), by striking subpenas and inserting
			 subpoenas; and
						(ii)in paragraph (2), by striking
			 subpena and inserting subpoena each place it
			 appears; and
						(E)in section 8G(d), by striking
			 subpena and inserting subpoena.
					(2)Correction of
			 punctuation and cross-references
					(A)The Inspector
			 General Act of 1978 (5 U.S.C. App.) is amended—
						(i)in section 6(a)(4), by striking
			 information, as well as any tangible thing) and inserting
			 information), as well as any tangible thing; and
						(ii)in section 8G(g)(3), by striking
			 8C and inserting 8D.
						(B)Section 7(c)(2) of
			 the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4313;
			 31
			 U.S.C. 501 note) 5 U.S.C. App. 11 note) is
			 amended by striking 12933 and inserting
			 12993.
					(3)Clarification of
			 reference to agency
					(A)The Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
						(i)in
			 section 8L, by striking agency and inserting Federal
			 agency, establishment, or designated Federal entity each place it
			 appears; and
						(ii)in section 11(c)(3)(A)(ii), by striking
			 department, agency, or entity of the executive branch and
			 inserting Federal agency, establishment, or designated Federal
			 entity.
						(B)Not later than 180
			 days after the date of enactment of this Act, the head of each Federal agency,
			 establishment, and designated Federal entity and the Inspector General of each
			 Federal agency, establishment, and designated Federal entity shall implement
			 the amendments made by this paragraph.
					(4)Other
			 amendments
					(A)Section 8L(b)(1) of the Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended—
						(i)by
			 striking report or audit (or portion of any report or audit) and
			 inserting audit report, inspection report, or evaluation report (or
			 portion of any such report); and
						(ii)by striking report or audit (or
			 portion of that report or audit) and inserting report (or
			 portion of that report) each place it appears.
						(B)Section 744 of the
			 Financial Services and General Government Appropriations Act, 2009 (division D
			 of Public Law 111–8; 123 Stat. 693; 5 U.S.C. App. 8L
			 note) is repealed.
					
	
		September 23, 2010
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
